Carpenter and Ogden, Justices,
concurred. Randolph, Justice, concurred in all the views expressed, except in regard to the construction to be given to the entry of the judgment in the Court of Appeals, and quoad hoe deliberatur.
Ybyius, J. In these cases the defendant pleaded a statute of the state of Yew York, in justification of the trespass complained of, to which the plaintiffs filed a general demurrer. After argument in this court, the demurrer was overruled, and a writ of error was then brought to the Court of Errors and Appeals, and the judgment of this court reversed. The record having been remitted at the last term, a rule was entered that the defendant amend his plea in thirty days, or in default thereof, that a writ of inquiry issue to assess the plaintiff’s damages. Within the time limited, the defendant filed three pleas, viz: the general issue, a plea of justification as a resident citizen of Yew York city, and owner of valuable buildings and other property there, and a plea of necessity. The *86plaintiffs, without noticing these pleas, have issued their writs of inquiry, and the defendant now, on due notice, moves—
1st. To set aside these writs ; and
2d. That the last mentioned pleas be ordered to stand, as pleas of record duly filed.
These motions are resisted, on the’ ground that these pleas were filed in violation of written stipulations between the counsel of the respective parties touching the mode of conducting these suits. These stipulations have been produced and read, and I will notice them, or so much of them as appertains to the above causes, in the order of their dates. The first bears date the 11th of August, 1847, and is signed by Mr. Van Wagenen and Mr. Hall, counsel of the respective parties, and therein it is agreed, that the plea of the general issue (which had been filed in the cases) should be stridden out, and that the causes stand on the special plea of justification, and the demurrer thereto, as the only pleas subsequent to the declarations. The second is dated on the 14th of September, 1847, and is signed by Mr. Williamson and Mr. Pennington, the attorneys on record of the respective parties, and thereby it is agreed, that the defendant be at liberty to withdraw the plea of the general issue, and the plaintiffs be at liberty to amend their demurrers, so as to conform to such withdrawal, and that the pleadings be held as so amended, and either party be at liberty to enter a rule accordingly, as by consent of parties. The third bears date on the 10th of January, 1848, and is signed by the attorneys on record, and therein it is stipulated, that writs of error shall be brought from the judgments of this court overruling the demurrers (whieh had then been rendered): and if those judgments were' reversed, the defendant should have leave to amend his plea, but that such leave should not embrace the right to put in a new plea; and if the judgments should be affirmed, the plaintiffs might enter by consent a rule in this court, giving them leave to traverse and deny the pica of the defendant in an issue in fact.
These are the written agreements under which the plaintiffs claim the right to disregard the pleas filed by the defendant,- *87and to issue their writs of inquiry; and if they are such as the counsel might and did justly make, and if they were made in good faith and without fraud, and with a full understanding of their nature and operation, I see no reason why they ought not to be enforced. If they are lawful and valid agreements, they authorized the entry of the rule at the last term by the plaintiffs and the issuing of the writs of inquiry.
1st. Then, is it lawful for counsel and attorneys in a cause, by virtue of their general authority, to enter into written stipulations touching the conduct and management of such suit, waiving irregularities and dispensing with strict rules of practice? It is hardly necessary to cite an authority, or offer an argument to prove so well established a principle, as, that such stipulations may be made, that the parties to a suit are bound by them, and that courts will enforce them. I will briefly refer to a few cases. In assumpsit, the defendant pleaded the statute of limitations; the plaintiff replied; defendant neglected to join issue, and plaintiff’s attorney entered a default, but afterwards agreed to waive it, and accept the joinder in issue. This he subsequently refused to do, but the court compelled him to abide by his agreement, against the consent of his client, and although it was a hard plea. 1 Salk. 86. The attorney’s consent to an arbitration will bind the client. 7 CranrA 449; 4 Wash. C. G. li. 511. An attorney may make stipulations, waive technical advantages, and generally assume the control of the action. 7 Cow. 744. I need not multiply cases, the books are full of them. Such has been the practice in this court. 3 Green 102.
2d. Do the written stipulations, above mentioned, contain any matter which it would be unlawful for this court to carry out? I think not. They show that the pleas originally fded in these cases were the general issue and a special plea of official justification. The counsel agreed in writing that the former should be withdrawn. This they had a right to do, and it matters not at whose instance or for whoso benefit it was done, or what motives led to it. After the judgments in this court; and writs of error were about to be brought, the same parties enter into another stipulation, that in case the *88judgments should be affirmed, the plaintiffs might take an issue in fact upon the plea, or if they should be reversed, that the defendant might amend his plea, but' not file a new plea. But it is said that this last stipulation gave to the defendant nothing more than he would have been entitled to under the law and practice of the court. Suppose it did not, it is not the less lawful and obligatory. But it may be said, with equal truth, that the plaintiffs got nothing more than they would have been entitled to by the same rule of practice. What, then, is the legal effect of this last stipulation? It is only to restrain the defendant from filing again the plea of the general issue, or any new plea, and permitting the plaintiffs to enter such a rule in vacation, in order to prevent delay. The rule entered, therefore, at the last term was in conformity with the agreement, and there is not in the agreement itself, I mean on the face of, or in the terms of the agreement, any thing unlawful, and which this court has the right to disregard or to refuse to enforce.
3d. The next question for consideration is, whether the plaintiffs (considering these stipulations) were bound to notice the new pleas filed by the defendant. They were not filed by the order of this court, and it was certainly not a matter of course and legal right to file them without such order; they were not filed pursuant to any agreement between the parties. How then, and by what authority do they get upon the files of this court? If they are new and distinct pleas, setting"up new and distinct defences, then they are in violation of the agreement of the parties, made by their counsel, and the plaintiffs have a right to disregard them. Counsel should be held to their stipulations, unless they have been corruptly and fraudulently obtained. It would be unjust and oppressive to -permit a departure from them, whenever counsel find their operation to be different from what they expected. The pleas filed in these cases are new pleas, setting up new defences, are contrary to the defendant’s agreement, filed without the order of the court, and are such as, I apprehend, this court would have had very serious difficulty in allowing in this stage of the causes, even if there had been, no stipulation to the contrary. Where a *89plaintiff has distinctly set forth his cause of action in.his declaration, the defendant and»his counsel are presumed to understand his defence before he pleads; and if he has several defences, he ought to plead them all, as he may, by leave of the court. To permit a defendant to set up a single defence, and after being defeated in that on a demurrer, to set up another, and then another, to meet the same fate, until all are exhausted, would be attended with serious delay and expense to an adversary, and ought not to be permitted by the court. I think this stipulation ought to be enforced by the court, unless it is found on examination to have been falsely, fraudulently, or improperly procured by the plaintiff’s counsel. And this leads to the consideration of the
4th. Question presented and discussed by the defendant’s counsel, viz: that the stipulations were not made understaudingly, but through mistake and ignorance, without considertion on the part of the defendant, and by contrivance of the counsel of the plaintiffs. These allegations by the defendant’s counsel claim the serious attention and exatninatiou of the court, and the more especially, as the oaths of counsel on both sides have been resorted to for the purpose of verifying or contradicting them.
Let us look at the several branches of this charge.
1st. It is said these stipulations were made through mistake.
2d. From ignorance of the practice of this court.
3d. Without consideration on the part of the defendant. And,
4th. By contrivance on the part of the ,plaintiff’s counsel; and this embraces a charge of malpractice and fraud.
I will consider these in the order presented, and in connection with the depositions taken on these motions.
And first, were they signed, by the parties through mistake? The question naturally occurs, in what particular, contained in either of these agreements, could there have been a mistake. Was it a mistake in the defendant’s counsel, when, on the 11th of August, he withdrew the plea of the general issue? If so, how came he, on the 14th of September, a month after-*90wards, to renew the agreement, and either to ask the privilege, or yield, as he says, to the request of the opposite counsel to withdraw it? Or, we may ask again, how came he and ■his associate counsel, four months after the second agreement, to consent again not to file that plea, or any new plea ? Here was time for deliberation, for inquiry, and consultation ; and there was opportunity for such consultation, for the attorney in the cause was one of the practising lawyers of this court, and familiar with its practice. Did the counsel mistake the effect of withdrawing this plea, and suppose that he would be at liberty to plead it anew, whenever he found it expedient to do so? This would seem highly improbable, from the fact, that he afterwards restricted himself to an amended plea, and stipulated that he would not file a new plea. But if he was actually mistaken as to the effect of his stipulation, is it such a mistake as this court ought to correct ? If we set aside this agreement on the ground of mistake, I can scarcely conceive a case of written consent between counsel that may not be set aside on the bare allegation of a mistake,' by one or the other.
2d. The consent is sought to be set aside on the ground that the defendant’s counsel was ignorant of the practice of this court. Of what practice of the court were they ignorant? It is the practice of this, and every other court, to permit counsel, by mutual consent, to enter into written stipulations touching the pleadings in a cause, if such stipulations do not contravene any principle in law, or encroach upon the jurisdiction or rights of the court. It is the practice of this, and all courts, to permit counsel, by mutual consent, to withdraw or substitute a plea, or file, or omit to file, a particular plea, under like limitations. These are the only rules of practice applicable to the eases, as far as I can see; and of these rules the counsel surely could not have been ignorant, for they acted upon them, both the counsel and the attorneys, to the latter of whom \te would do great injustice were we to attribute ignorance of such practice in a court where they are in the habit of practising. The consents violate no- rule of practice nor any principle of law, *91and they are too plain in their terms to warrant the conclusion that the learned counsel did not understand them.
3d. The agreement is said to be without consideration. By this, I suppose is meant that the defendant, for his own stipulation, got no equivalent from the plaintiffs. If it were so in fact, can this court set it aside for such cause? The agreement may be good and binding, though voluntary and without consideration. It is a matter of no moment whether there is or is not reciprocity in the agreement. But who can say there was no consideration or reciprocity here ? Can we say there was no rational or lawful inducement that moved the counsel to make such a stipulation ? Can we say it was not to prevent delay, or to save expense, or to secure the affirmative of an issue, or that it was of no benefit or advantage (at least in the estimation of the party) to enter into such a stipulation ? Can we say that the defendant has any other or better defence than he set up in his first plea ? Is not the presumption of law, that he made his best and only defence in that plea ? These and other questions of like import, we should be able to answer before we can adjudge that there was no consideration or inducement for this stipulation by the defendant. But if it were worth our while, we might inquire whether the leave to amend the pleas, was not a fair equivalent for the leave to take an issue in fact on the plea, if sustained by the Court of Errors, for each of the parties had, in my opinion, an equal right to ask of this court the privilege which was secured to them by the last stipulations, and the court would be under the same obligations to each to grant it. The great and prominent object intended to be obtained by both parties, as is apparent from the face of the stipulation of January, 1848, as well as from the depositions in the cause, seems to have been to facilitate the final hearing of the cause I dismiss this objection, as wholly insufficient to justify this court in disregarding or setting aside these consents or stipulations, and approach the more important question.
4th. Were these consents procured by the contrivance of the plaintiff’s counsel, or through any fraud practised by him on the counsel of the defendant? To determine„this, let us *92look at the testimony in the eases. This testimony is of less importance here, than in other eases of like character, arising out of the same supposed trespass, and between the same counsel, and which have at the same time been argued before us, and are hereafter to be considered. I will, therefore, advert only to that portion of it which is applicable to the cases now under consideration.
The defendant’s counsel, Willis Hall, esq., has offered himself as a witness, and says, “ he is an attorney and counsellor, of the state of New York, and is of counsel with the defendant in these cases, and that B. Williamson, esq., is the attorney, and has heretofore acted by his advice and direction ; that Mr. Van Wagenen has acted as counsel of the plaintiffs, and had the management of the same; that the consents above mentioned were entered into at the request, and for the exclusive accommodation of Mr. Van Wagenen, and drawn by him, or his procurement; that the whole object of the consent of the 14th September, 1847, was (as he understood it) to withdraw all issues of fact, until an opinion of the court could be obtained on the demurrer, and that Mr. Van Wagenen appealed to him to withdraw the plea of the general issue, in order to expedite the causes, and that he might not be compelled to go before a jury, until the opinion of the court on the demurrer could be obtained; that he received the impression from Mr. Van Wagenen, that issues of fact were to be tried before issues in law, though he cannot say, Mr. Van Wagenen told him so; that before he assented to the proposition to withdraw the plea of the general issue, he submitted it to J. L. White, esq., who had drawn the special plea, and he having acquiesced, Mr. Williamson, the attorney, was directed to sign the consent; that he believed it was the practice of this court, after a decision on demurrer, to allow a trial upon the merits of the case before a jury, and therefore he consented to withdraw the issues of fact; that the consent of the 10th of January, after the demurrer had been overruled, was drawn by Mr. Van Wagenen, and presented to him for his signature, and was for Mr. Van Wagenen’s accommodation ; that the objects of this consent were — 1st, to set the causes down for hearing at the approach*93ing January term of the Court of Errors; 2d, that iu case of reversal, like judgments should be rendered in like causes, iu which the same counsel were concerned ; 3d, that if affirmed, the plaintiffs might be at liberty to traverse and deny the facts ; that these objects were urged by plaintiff’s counsel to save time and avoid delay; and for the same purpose, it was also urged, that the defendants should have leave to amend, but not to file a new plea, and that -a rule to that effect should be entered by consent, because if the causes were remitted to this court, as it did not sit till near three months after the Court of Errors, there would be great delay without such consent. To obviate delay, therefore, and at Mr. Van Wagenen’s request, he yielded to such written consent. That, as he understood it at the timé, the consent was, that if the demurrer was sustained, the plea should be amended, so as to obviate the objections, could it be so done; but if not, and a new plea should be required, that it could be done by leave of the court, and that he did not believe, at the time, such consent would restrain him from filing such new pleas, as, in the opinion of the court, would develop the merits of the cases; that upon any other view, he would not have agreed to such stipulations.”
This is the substance of Mr. Hall’s affidavit, so far as regards these two cases.
Mr. Van Wagenen has also presented his own affidavit, iu which he says, “ That shortly after Mr. Hall was charged with the management of these cases, on the part of the defendant, a verbal agreement was made between them, that each should furnish the other with copies of such pleadings as each might file in these and other cases between the same counsel, and arising out of the same alleged trespass ; that, iu pursuance of such agreement, Mr. Hall served upon him a copy of pleas filed in the case of The Hamilton Company v. Lawrence, which was one of the thirty-three cases to which the agreement extended, and stated to him that all the pleas were similar, and vrere about to be filed. These were the pleas of special justification and the statute of limitations, and these only. That a few days after, he (Mr. Van Wagenen) received from Mr. Pennington, the attorney of the plaintiffs, copies of pleas *94filed in all the cases which had been served upon him by Mr. Williamson, the attorney of the defendant; that these were like the copy served upon the deponent by Mr. Hall, except that the plea of the general issue had been added; that, on receiving these copies, he filed a demurrer to the plea of justification, treating and naming it as the plea secondly above pleaded ; that in an interview with Mr. Hall, on the 11th of August, 1848, the latter asked, what-he meant by the terms “ secondly ” and “thirdly” in his demurrer, which led to an explanation, that the plea of the general issue had been filed by the attorney as the first plea; that Mr. Hall then objected to this plea, and complained that the attorney had filed it not only without his consent, but against the deliberate conclusion of both himself and Mr. White, the other counsel in the causes, made in the presence of the attorney, and said that their object in omitting the plea of the general issue was to secure the affirmative of the issue, and then asked the deponent the privilege of striking out that plea, using as an argument, that he had the control of the cases ; that this request was granted, and the first written agreement was then drawn and signed ; that soon after the paper was signed, Mr. White, the other counsel, came in, and being informed that the attorney had added the plea of the general issue, said, that the pleas had been carefully prepared, and expressed his gratification that the deponent had consented that the general issue should be stricken out; that, on the 7th of September, it was agreed, by deponent and Mr. Hall, that the plea of the statute of limitations, filed in the two cases now under consideration, should be stricken out, on the ground that they were not applicable, as the plaintiffs in these cases resided in New Jersey; and, on the 14th of September, the two consents of the 11th of August and 7th of September were combined in one, embracing all the thirty-three cases, and signed by the respective counsel, with directions to the attorneys to interchange consents, and have them carried into effect; that this consent was so signed by the attorneys, and filed on the 15th of January, 1848, and in pursuance of it the genex-al issue was stricken from the record in all the cases, and the plea of the statute of limitations was *95stricken out of these two oases, and the demurrer amended. Air. Van Wagcnen further testifies, that Mr. Hall repeatedly requested him, afterwards, to consent that the plea of the general issue might be again filed in case the demurrer should be sustained by the Court of Appeals, which he always refused to do; that both parties were, or professed to be, equally desirous to expedite the final hearing of these cases; that the written stipulation of the 10th of January was drawn up by this witness, pursuant to a verbal agreement previously had with Mr. Hall, and with a view, if possible, to argue the causes at the then approaching term of the Court of Appeals, and that part of it which gave the plaintiff liberty to take an issue in fact if the demurrer should be overruled, was inserted at the request of the plaintiff’s counsel, and to obviate the delay of' three months in applying to this court for leave to do so; that Mr. Hall declined signing this last stipulation, until he could consult with Mr. White, his associate counsel, which he did the next day, in the presence of this witness; and then, with the concurrence of both the counsel of the defendant, it was signed, and instructions given to the attorneys to execute it.”
It is unnecessary to go further into the detail of the testimony of Mr. Van Wagenen. What I have cited already gives with sufficient particularity the history of these several stipulations, as understood by him. 1 will only add, that he denies, in the most explicit terms, that he requested the adverse counsel to withdraw the plea of the general issue, or that it was withdrawn for his accommodation, or that he ever supposed it was the practice of this court to try an issue in fact before an issue in law, or that he ever so informed Mr. Hall, or in any way intimated to him that such was the practice in this state. In a supplemental affidavit of Mr. Hall, he says, “ that in omitting to file the plea of the general issue at the commencement of the suit, he did not suppose he would be required to go to trial without that plea under all circumstances and in any event, or that he precluded himself from an application to the court for leave; that he supposed the only consequence of not filing that plea, was the possibility of *96being compelled, after a decision on the demurrer, to apply to the court for leave to file such a plea, if necessary to a full and fair defence of the ease, whiph would be granted on such terms as the eotsrt might think equitable.' Upon a careful examination of this evidence, I can find nothing in it to warrant the charge, that these several written stipulations, signed both by the counsel and attorneys of the respective parties in the cases now under consideration, were brought about by the contrivance, or by the fraud or misrepresentation of the counsel of the plaintiffs. The defendant employed two counsel in the city of New York (whose professional reputation is too well knowm to need an encomium from this court) to conduct his defence in these important cases. They assumed the responsibility, and employed an attorney of this court, favorably known as a successful practitioner, to enter the defendant’s appearance to these suits, and under their direction, hut in Ins name, as an officer of this court, to file all necessary and proper pleadings in defence to the actions. Mr. Hall, in his affidavit, alleges that the attorney in New Jersey acted wholly, under his direction, and that he himself is responsible for what has been done on the part of the defendant in the prosecution of these suits.
The first point upon which these two counsel, whose evidence has been taken, come in conflict is the withdrawal of the plea of the general issue, Mr. Hall says it was withdrawn at the request of Mr. Van Wagenen, and for his accommodation. Mr. Van Wagenen says be never made any such request; but, on the contrary, his consent to permit it to he withdrawn was earnestly solicited by Mr. Hall; and« he goes into a detail of circumstances, connected with the withdrawal, that tend strongly to carry the conviction that Mr. Hall is mistaken in his recollection of the facts. These are, that the pleas were prepared by the counsel in New York without the general issue, and served on the plaintiff’s counsel, and sent to the attorney to be filed; that before they were filed, the attorney added this plea; that, on the service of another copy, the plaintiff’s counsel prepared his replication to that plea; that both the defendant’s counsel complained of an unwar*97raniable interference on the part of their attorney; that they assigned a reason why they omitted that plea, and he gives the reason. These facts, which do no), depend wholly on the statement. of counsel, tend strongly to prove that the gentlemen who had the control of the defence did not mean to file this plea, and that it was filed without their knowledge or consent, and it is reasonable, therefore, to conclude that it was withdrawn at their instance and for their benefit. But I apprehend it is not very material to determine at whose instance the plea of the general issue was withdrawn, (unless it is to meet the charge of contrivance, which implies corruption and fraud,) for both parties agreed to it, and expressed their assent in writing, and that upon more than one occasion. If both counsel agreed to it, and neither was guilty of fraud or misrepresentation, it can make no difference from which of them the proposal proceeded.
The next point in controversy between the counsel, arises upon the stipulation of the 10th of January, 1848, which provides, that in case the judgment of this court in these eases should be reversed on the writs of error, the defendant should have leave to amend his plea, but such leave not to embrace the right to put in a new plea. And in case the judgments should be affirmed, the plaintiffs should have liberty to enter by consent a rule giving them leave to traverse or deny the plea of the defendant in an issue in fact. The defendant’s allegation is, that this, too, was procured by the contrivance or unfair practice of the plaintiff’s counsel. There is no evidence to support such imputation. Five months before, the defendant. bad deliberately refused to file the general issue, and after it was filed by the attorney as deliberately withdrawn it, and rested his defence on the plea of special justification. The opinion of this court had been obtained in support of that plea; there is nothing unreasonable or surprising, therefore, that the counsel of the defendant should have been willing to abide by the substance of that plea, claiming the right to amend it. in form, if it became necessary. This stipulation, according to Mr. Van Wagenen’s evidence, (and which is not contradicted) was drawn by himself, and submitted to Mr. *98Hall, who held it until the next day for the purpose of consulting his colleague, and after such consultation it was signed ; that, at the time it was signed, one of the counsel remarked, that if the plaintiffs had leave to reply, the defendant should have leave to amend, and that this was agreed to, so far as regarded any technical matter, and after some question as to what might be esteemed technical matter, the counsel of the plaintiffs replied, that it did not extend to a new plea, when Mr. White rejoined, that they did not want to put in a new plea. But Mr. Hall says, he did not suppose the restriction against filing a new plea, would prevent him from applying to the court for leave to file such plea, if the development of the merits of the case required it, but thought that the only effect would be to prevent the delay incident to such application. Suppose this was Mr. Hall’s impression, did he derive that impression from his adversary counsel? was it produced by his contrivance or his representations? This in not pretended, much less is it proved. No one who knows Mr. Hall will for a moment doubt the sincerity of his declaration ; yet if it be true, as stated by Mr. Van Wagenen, that he made it a point in the presence of both the defendant’s counsel, and had before insisted that no new plea should be filed, and that Mr. White at the same time declared he did not want to file a new plea, it is difficult to account for that impression on the mind of Mr; Hall, and more difficult to find the evidence of fraud and contrivance on the part of Mr. Van Wagenen.
I dismiss, therefore, this charge, as there is nothing in the nature of the stipulations themselves, or in the circumstances under which they were signed, or in the depositions which have been read, to sustain it. Ought this court, then, to set aside these stipulations, and declare that the pleas, which the defendant has filed in evident violation of them, should stand as pleas of record in the eases ? I think not. I think the defendant should be held to an amended plea, if needful, and not be permitted to file a new plea, and that both the motions should be refused.
Cited in Howe v. Lawrence, 2 Zab. 113.